The Millennium Development - Goal 5: maternal health (debate)
The next item is the statements by the Council and the Commission on the Millennium Development Goal 5: maternal health.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, like the European Parliament, the Council attaches great importance to achieving all the Millennium Development Goals throughout the world by 2015 and particularly the one that aims to reduce the maternal mortality rate by three quarters between 1990 and 2015.
In this respect, the European Union recalls that lasting progress in this area requires respect for and promotion of the rights of women and girls by guaranteeing them access to health services, notably as regards sexual health and by protecting them from the AIDS virus. The three EU institutions have made clear their collective desire to improve maternal health in the developing countries, particularly through the signature on 20 December 2005 of the European Consensus on Development, which puts maternal health among the priorities for the EU's development policy. We now have the necessary financial instruments to implement this goal, particularly within the framework of the partnership between the European Union and Africa on the Millennium Goals. As you know, regarding health, there are still considerable challenges to be met. They were mentioned in the United Nations annual report. 500 000 women still die each year from complications in pregnancy or childbirth that cannot be treated. These deaths cannot be avoided at this stage if we do not make any progress. The probability of a woman dying of these maternal causes is 1 in 16 in sub-Saharan Africa compared with 1 in 3 800 in developed countries. Therefore, in view of the scale of these challenges, in view of this totally unacceptable situation, the Council has taken the decision to accelerate and strengthen its action. In June, it adopted an Agenda for Action. The Agenda states that the EU will urgently support the attainment of the target set in 2005 regarding universal access to reproductive health and well as 2010 milestones to save - as you know - 4 million more children's lives each year, 2 million of which in Africa, and to have 35 million more births attended by skilled health personnel each year, 13 million of which in Africa. If we want to reduce maternal mortality by three quarters by 2015, it means that 21 million more births will have to be attended by skilled health personnel each year by 2010.
The EU will provide support to reach the target of 50 million more women in Africa having modern contraceptives by 2010, and more generally to have access to family planning. The Agenda, which was implemented by the Council, also states that the EU will contribute to helping to bridge the financing gap to achieve these targets by 2010. I can tell you that the financing gap is today estimated at more than EUR 13 billion by the World Health Organisation.
If - and the Commissioner will tell us if this is the case - the European Commission believes that, to bridge the financing gap, we need to increase EU support by EUR 8 billion by 2010, of which EUR 6 billion would be destined for Africa, it is essential that both partner countries and donors are stakeholders in dealing with the challenges facing us.
In this context, the Presidency is therefore convinced that reinforcing the health systems of the developing countries remains a key priority of the Millennium Development Goals. Several concrete actions are planned, which I will list: the Presidency and the Commission are preparing a joint paper on covering health risks; development ministers are going to meet during the informal meeting, which will take place on 29 and 30 September, regarding the conclusions of the November Council meeting and the forthcoming presidencies for universal access to healthcare; and finally, the Council will examine the Commission report on the EU programme for action to tackle the critical shortage of health workers in developing countries - and I have made a note of how crucial this task is.
Mr President, Commissioner, ladies and gentlemen, you can be sure that the Council will continue to act and do everything it can for the European Union to continue driving improvements in maternal health in developing countries, particularly Africa.
Member of the Commission. - Mr President, the right to health is probably the basic right with the most inequalities in the world today. Those in greatest need, at greatest risk of ill health and premature death, have the worst access to health care - often zero access. This poses enormous challenges to the European Union and to the world community as a whole.
The European Union is very committed to the implementation of the Millennium Development Goals (MDGs), including MDG 5 on maternal health, which is the subject we are discussing today.
We are aware of the fact that scaling up sexual and reproductive health and health funding in general requires a far more coherent and multi-sectoral approach, also involving other MDGs. Health results cannot be achieved without adequate investment in the systems that deliver better health. Health policy needs to be embedded in broader social and economic development planning. Countries need long-term predictable aid from external donors. Donors need to see a clear link between financing and results, and mechanisms to hold all partners accountable for their performance against international agreements are badly needed.
Poor people - women, men and children - living in developing countries encounter a wide range of interrelated sexual and reproductive health problems. These include HIV/AIDS, sexually transmitted diseases, unplanned or unwanted pregnancy, complications encountered in pregnancy and childbirth, genital mutilation or cutting, infertility, sexual abuse, unsafe abortion and cancer of the cervix, among others. Together, these conditions are responsible for much suffering and many premature deaths. Exacerbated by poverty and the secondary position of women in society they are basically due to the lack of access to appropriate health services, lack of information and inadequate availability of skilled professionals and supplies of reproductive health commodities.
Therefore, improving maternal health and reducing maternal mortality have been key concerns of the European Commission's work in health and development. However, despite our efforts and the MDG targets, MDG 5 is possibly the goal which is most off-track globally - especially, as has already been said, in Africa. This is very serious, all the more so because most maternal deaths occur at home, far removed from the health services, and often go unrecorded. So the actual maternal mortality figure might even be much higher than the half million a year that we are aware of according to the statistics.
From a political point of view, there is another issue which causes concern. This is the increasing tendency not to prioritise sexual and reproductive health and rights policies in programmes because of sensitivities to abortion. By doing so, we are forgetting about the unequal position of women in many of our partner countries who have no say about the number of children they want or are forced to have sexual relations, sometimes even with a partner who is likely to be HIV-infected. Let us not forget about the many victims of rape, the young girls and women who, on top of their injuries and trauma, often get rejected by their relatives and communities.
Under the 10th European Development Fund and the Commission budget, we are therefore programming direct support to health in 31 developing countries. Many of these countries have very high maternal mortality rates and very weak health systems.
In this regard, budget support linked to health outcomes becomes another important instrument to address maternal mortality. To make this aid more predictable, the Commission is introducing in a number of partner countries a new financing modality called 'MDG contracting', under which budget support will be made over a longer term, linked with agreed outcomes which contribute towards the achievement of the MDGs. This will allow governments to support recurrent costs of health systems, such as the salaries of health workers. This is critical to increase access to basic healthcare, including safe deliveries and progress towards MDG 5.
However, we know that what is being done in support of maternal health at the moment is not sufficient and that more efforts are needed to change the present situation. This is why on 24 June 2008 the Council of the European Union adopted the EU Agenda for Action on MDGs, whereby the Commission and the Member States commit themselves to increase their support to health by the additional EUR 8 billion which has been mentioned, and EUR 6 billion in Africa, by 2010.
Regarding MDG 5, the Agenda for Action on MDGs mentioned two important targets by 2010: firstly, 21 million more births attended by skilled health workers and, secondly, 50 million more women to have access to modern contraceptives in Africa.
We the Commission - but also the Member States - will now have to make it happen together. We have made the commitment and we are determined to improve the situation of women in poor countries giving birth, which I think is the most natural thing in the world. I am glad that, as the Commissioner for External Relations today, in place of Louis Michel, I can say that, because, as a woman, I feel very much in solidarity.
(Applause)
Mr President, Commissioner, Millennium Development Goal 5 is a very important objective, touching as it does not only on the quality of life, but on life itself, its initiation and continuation. The importance of Millennium Development Goal 5 is all the greater in as much as its successful implementation does not cost very much in monetary terms. There are programmes and projects that are already being put into effect around the world that have significantly reduced perinatal mortality, and their cost has not been particularly high. Despite this, in some regions the achievement dynamics of Goal 5 have been poor or very poor. Moreover, in some regions, particularly sub-Saharan Africa, there has been no improvement since 2000. This is a very worrying phenomenon, as it means that implementation of Millennium Development Goal 5 on a global scale is seriously threatened.
Unfortunately in some developed countries we still see a tendency to ideologise the problem and concentrate on one really quite controversial issue, namely that of reproductive rights. This has already been mentioned today. However, one of the most important causes of death among mothers is hazardously performed abortions. However you look at it, it is logical that limiting the number of abortions would bring about a fall in mortality among mothers. Surely, then, it would be easier to limit the number of abortions than to increase the number of what might be called 'safe' abortions.
It is therefore difficult to agree with the assertion that reproductive health should be a priority in development policy. It is important, but surely the priority should continue to be the fight against poverty (I agree with the Commissioner), improving the position of women and keeping the promises made by developed countries. This choice of priorities is very important, because a poor choice of priorities could lead to actions that might be unfavourable. For example, we include the example of exchanging experience and best practice in resolutions as standard, but if the objective is inappropriate, an exchange of experience and best practice could be ineffective or downright undesirable.
It is also worth remembering that imposing our norms and standards on other countries and societies is morally ambivalent. In matters of ethics, countries that benefit from our aid should take their own decisions on what is good and acceptable. We should not, for example, say that abortion is a good solution. That would be inconsistent and it would be unjustified interference: inconsistent, because we ourselves wish to increase the birth rate in Europe, while promoting its restriction in other countries; unjustified interference, because no-one has authorised us to influence decisions on ethical matters in other states.
In my opinion, therefore, we should concentrate on what is not controversial, especially as there are very many things that are not controversial and on which we are all agreed: education, strengthening the position of women, protecting motherhood, good nutrition, access to skilled medical assistance and obstetric care. These are areas on which we can jointly concentrate, and thus facilitate the achievement of Millennium Goal 5.
on behalf of the PSE Group. - (FR) Mr President, President-in-Office of the Council, Commissioner - to whom I would like to wish a happy birthday today - I am not going to refer to the text I was planning to read to you here on behalf of my group because I believe we are in the midst of a particularly important discussion.
By noting the failure to meet this Millennium goal, the fifth goal, which is very important because it concerns women and their suffering during pregnancy, we have to abandon the extremely hypocritical attitude and analysis we make in Europe when we know, see and can testify to the situation in Africa, on the ground, in villages, in countryside and in the bush. I was rather annoyed by what our fellow Member Mr Kaczmarek has just said, and that is why I am not going to read my paper. We cannot claim that abortion is a miraculous remedy for all the problems of women who have to give birth. Absolutely not. We have to devote the necessary means to ensuring that these women can have everything they need: an education, proper family planning, contraception and, where necessary, voluntary termination of pregnancy under proper conditions - but we are not going all-out for that. It is extremely difficult to say things clearly in Parliament because there are some people who, in the name of morality and sometimes in the name of conservatism, keep stopping us from taking proper measures, effective measures, for the benefit of women in the countries concerned.
Mr President, ladies and gentlemen, we have worked on the joint motion for a resolution on maternal mortality, taking account of the fact that Goal 5, 'Reduce by three-quarters, between 1990 and 2015, the maternal mortality ratio', is far from being achieved and requires a strong initiative, a strong and concrete initiative by the international community, which a Europe of rights and values can only interpret and guarantee.
We acknowledge the reassurances given by Mr Jouyet and Mrs Ferrero, but we need to move swiftly from words to actions. After all, maternal mortality, together with infant mortality, is the most important indicator of the level of human development, and it is unacceptable, as we have already said, that today more than half a million women still die each year during childbirth.
As we all know, the majority of these women live in sub-Saharan Africa, where there is one death every minute. As we have said, the same risk for women living in the developed world is one in 3 700. These figures appear even more dramatic if we look at the encouraging progress made during the same period by some middle-income countries in Eastern Asia, South East Asia, North America, Latin America and North Africa, which prove that this awful situation can be overcome.
In our opinion, therefore, this resolution is well-timed, articulate and comprehensive, and identifies strategies that can address this outright global health emergency, in recognition of the fact that access to an adequate level of healthcare is a fundamental human right.
To conclude, I hope that the valuable compromise reached between the groups on such an agonising issue can garner the widest consensus in Parliament and that the adoption of the joint resolution will bring forth concrete action from all of our institutions and nations, as well as adequate investment in infrastructure and transport, medical equipment, training for equipment operators, education, safety and policies for the emancipation of women, so that this crucial goal for civilisation can be reached by 2015.
Mr President, mortality during the perinatal period continues to be a very disturbing phenomenon, and one that is not justified by the state of medical knowledge. Improving the state of health of pregnant women is an even more serious problem at a time of demographic collapse.
It is worth remembering what a serious mutilation an abortion is for a woman. We cannot have the dilemma: if you agree to the killing of your child, you will have a chance of survival. A 75% reduction in perinatal mortality by 2015, relative to 1990, requires a general improvement in women's state of health and an increase in the money spent on health care and education aimed at prevention.
The situation is at its worst in southern and sub-Saharan Africa, and also in Asia. Each year half a million women there pay for their desire to have offspring with their lives. In the case of women infected with HIV and malaria, besides the danger to the mother's health, there is also the danger that the children will be infected. It should be emphasised that one important negative factor here is poverty, and financial means should be addressed to solving this problem. This situation very specifically indicates the value of solidarity between people. Recognising women's health - the health of mothers-to-be - as a priority and the mobilisation of international forces in order to improve health care for pregnant women is a serious challenge.
on behalf of the Verts/ALE Group. - (NL) Mr President, I have now been a parliamentarian for nine years and, in that time, have had two children. They are now aged two and almost eight. Pregnancies are always full of suspense, of course - you always wonder whether the child will be born perfectly healthy - but I can honestly say that in neither of those pregnancies did I ever wonder whether I myself would survive. What a tremendous luxury that is!
The figures have already been cited. In Europe, fewer than 1 in 3 800 women die from pregnancy-related causes, but the figure is very much higher in some African countries: 1 in 16. The figure of 1 in 7 has been mentioned for Niger. One reason for this is unsafe abortions. I do wish these were not a reality, but this would require changes such as the provision of contraception or restraint on the part of men. Further reasons are a lack of medical assistance or delays in providing such assistance, and too many pregnancies one after another and at too young an age.
The wide discrepancies between the situation in Europe and in a great many of these other countries show that investment pays off. It is self-evident: investment in health care reduces maternal mortality. Yet very little is happening in this regard. In 1987 approximately half a million women a year died in pregnancy or childbirth and this figure was unchanged in 2008 - this is most disappointing. I make no secret of my cynicism. My feeling is that much more attention is paid to combating AIDS because this claims the lives of men, too. However, I am encouraged by what Commissioner Ferrero-Waldner and also the President-in-Office had to say, and wish to thank the Commissioner most warmly for her speech.
There is a clear link between maternal mortality and self-determination. According to recent research, approximately 200 million women in developing countries would very much like to bear fewer children, but half of these have no access to contraceptives and sexual information. This results in 52 million unwanted pregnancies a year, and this is something we must be concerned about. According to Kofi Annan, the fight against hunger and poverty is doomed to failure from the outset if the international community does not succeed in strengthening women's rights. We, the European Union, are in a unique position to strengthen the call for equal rights for women worldwide. We do want this, but are actually shirking our real responsibility.
Therefore, I should like to put the case for a European Envoy for Women's Rights. The majority of this House has already welcomed this, and I would also ask for the Commissioner's support. This will be a top diplomat who can raise her voice on behalf of the EU or mediate in cases of violence towards women, who will submit proposals to the Council of Ministers and the European Commission and who will be accountable to the European Parliament. It is a driving force that we need, someone who ensures that all our proposals take account of women's rights, as this is so crucial.
Mr President, I have already presented this proposal to a representative of the French Presidency. He said that he considered it interesting. I should like to ask the President-in-Office what he is going to do about this. I have the proposal here, including in French and German. I shall hand it over to him, and I sincerely hope that this Envoy for Women's Rights will be introduced, as we really need this driving force to effect real change.
Mr President, Commissioner, President-in-Office of the Council, the current statistics show that, overall, MDG 5 is way off track and maternal mortality is even on the increase in Africa and South Asia.
Every year 536 000 women die as a result of pregnancy and childbirth. Of those deaths 99% occur in developing countries. In Africa one in 16 women dies during pregnancy or childbirth. In industrialised countries there is considerably less likelihood of this happening. The most frequent causes of death are haemorrhaging, infections and illegal abortions. Approximately 68 000 women die every year as a result of unsafe abortions and millions of women incur life-long injuries or other damage to their health. In fact, 97% of all unsafe abortions are carried out in developing countries.
Every minute a woman dies somewhere in the world as a result of pregnancy or childbirth. We have a moral obligation and an opportunity to prevent this. In developing countries, particularly in rural areas, women urgently need universal access to general health care, medical assistance and advice on pregnancy and childbirth.
I am also calling for family planning, including access to effective contraceptives and safe abortions. The improvement in reproductive health and the abolition of any kind of discrimination against women are key and extremely important preconditions for achieving the Millennium Development Goals by 2015.
on behalf of the IND/DEM Group. - (SV) Mr President, the UN's statement on the Millennium Development Goals really deserves every support from us rich Europeans. It is both a tragedy and a scandal that so many people in this world live in extreme poverty, that so many women die in pregnancy and childbirth, that so many newborn babies die at birth, that so many people have no access to safe contraception and that so many people are infected with HIV/AIDS and do not have access to antiretroviral drugs.
The reason for this horrific situation is not a lack of resources, technology or medical knowledge. We know how these issues can be solved. This is clearly shown by the fact that many countries solved them a long time ago. What this is about is getting poor countries to change their social institutions in order really to make development possible in these areas. Progress has been made in several poor countries, for example in Egypt and Bangladesh.
The member states of the UN have undertaken to work towards these goals after careful analysis and in-depth political debates. But these are global issues and belong at UN level.
So why are they turning up here in the EU? Global issues should be addressed at global level, in the UN, where all the EU countries are members. The EU must deal with those issues which are common to its Member States, i.e. cross-border issues within Europe. The thing the EU can and should do to reduce poverty and thereby maternal mortality is to abolish its agricultural policy as soon as possible.
(SK) I worked for three years as an obstetrician in Africa, so this problem means quite a lot to me. Also, during my time at the Council of Europe, I was a rapporteur for a report on maternity in which it was found that, in the developing countries and also in Europe, women were often not given basic protection during pregnancy.
There are many conventions and declarations, whether from the UN or the ILO, relating to the legal protection of women and their health which are not observed and often not ratified. As regards basic care in developing countries, the entire health care system is very weak. Only 10% of the population of Africa has access to health care services. Maternal mortality is therefore very high. In Africa, there is a lack of qualified professionals and doctors, and AIDS is still a cause of maternal death. Despite the protests of the world's public, female circumcision is still practised.
In Asia, the problem of maternity comes up against religious and caste obstacles. Comprehensive investment support is required here to boost health care and in particular mother and child care, but we know that child mortality too is very high. Instead of big targets, we propose caution and monitoring of the resources we provide.
If European funding is to serve a purpose, the targets must be clear, understandable and concentrated on a small number of objectives, but they will only be successful if we monitor them well.
Mr President, there has been no advancement on Millennium Development Goal (MDG) 5 on improving maternal health since 2000, particularly in Sub-Saharan Africa and South Asia, and before 2000 progress was practically non-existent.
In September 2000, world leaders adopted the United Nations Millennium Declaration, committing their countries to reducing extreme poverty by 2015 through the objectives of the MDGs. The figures for maternal health, which is one of the eight MDGs, are the same now as they were 20 years ago. More than half a million women die in pregnancy or childbirth every year, which is one death every minute. Of those deaths, 99% are in developing countries. In parts of Africa, the maternal mortality rate is as high as one in sixteen. In the least developed countries, only 28 in 100 women giving birth are attended by trained personnel. The objective of MDG 5 is to reduce the ratio of women dying in childbirth by three quarters between 1990 and 2015.
I call on the Council and Commission, ahead of the United Nations High-Level meeting on the MDGs in New York this September, to prioritise action to meet the MDG targets and to fulfil MDG 5 in particular. I will be travelling to the UN in New York at the end of this month as part of the delegation from the European Parliament's Committee on Foreign Affairs, and intend to underline the importance of EU Member States renewing their commitments to achieving the MDGs by 2015.
Now that we are at the half-way mark regarding MDGs, it is critical that EU Member States continue to progress to 0.7% GNI by 2015. Given the fact that there has been a drop in EU aid figures from 0.41% of GNI in 2006 to 0.38% in 2007 - a decrease of EUR 1.5 million - I urge EU Member States to refrain from reneging on funding commitments. Those not currently on track must increase their efforts. I call on the presidency of the Council to take the lead and set an example by ensuring that adequate predictable funding is available, and also to scale up their efforts, so that lives can be saved.
Mr President, may I at the outset thank the Commissioner very much indeed for her strong and audacious statement, which was very much appreciated.
May I also say to Mr Kaczmarek that he should be aware that 19% of maternal deaths are caused by unsafe abortions. Surely this is something that has to be seriously addressed, and there should be no pretence that it can be dealt with in any other way.
As we focus on sexual reproductive health rights, we hear from the other side that they have problems with the vocabulary used in this resolution. Apparently they do not even like the word 'rights' to be used; they do not like the word 'services' to be used. These semantics would not go down very well, I fear, with the thousands upon thousands of grieving motherless children in the developing world, or with those children whose mothers have died in agony because there was no anaesthetic, or with a mother bleeding to death because there is no thread for stitches, or a mother dying because there is not the three cents to buy the magnesium sulphate that would save her from death through haemorrhaging. Tell them that the vocabulary used in this resolution matters. Try telling them that it all costs too much. Those lives are precious and no woman should die giving life.
We also have to take into account that some people say the reality is that women have low status and low value, and therefore that we cannot change things. That is absolute nonsense. We have to change things. We have to deal with the kind of misogyny that leads to this suffering and grief.
We also demand change from the presidency. We demand action from the presidency on the commitments it has made on the MDGs. We liked the fine words from the presidency of the European Union, but we need to see more action.
Meeting MDG 5 means building health systems and ensuring that we address financially the fact that 40% of women globally give birth without any skilled assistance. We look to the presidency to take the lead. For instance, in France between 2006 and 2007, aid to Africa actually declined. France is off track in its commitments, and we need to know that the presidency is going to reflect on the call to action and make the kind of commitments that are needed before 2010.
Will the presidency state whether those budgetary commitments will be made? Will it deliver on that promise? We know that there is a need to fight maternal mortality. We know how much it costs. We know too, sadly, what it costs not to do it.
Mr President, the condemnation of the use of contraceptives and the prevention of legal abortion has been one of the most malicious crimes committed against humanity, as some contraceptives also provide protection against sexually-transmitted diseases such as HIV. They also improve maternal health when combined with sufficient sex education. Legal abortion prevents unwanted children from being condemned to poverty, hunger and disease. By denying women the freedom of choice, we are receding from the fulfilment of the Millennium Development Goals. In order to improve maternal health in developing countries, the European Union must condemn the US global gag rule, as well as the ban on the use of contraceptives advocated by some churches.
(IT) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, we are absolutely duty-bound to act so that women can realise their maternal function in optimum health conditions. This much is clear. Therefore, the hope expressed in this sense by the motion for a resolution that we have been discussing deserves our support.
However, I cannot hide the discomfort I feel when I hear the inappropriate use in international circles of the expression 'reproductive health services': we want reproductive health services, but we cannot allow this to include elective abortion, turning the tragic suppression of human beings at the very beginning of their existence into a social service.
Whatever views each of us has on the legalisation of abortion, I believe that in a document on maternal health, we must not forget that maternity concerns two people, and not just one. I therefore welcome the fact that the compromise resolution includes a reference to both the Declaration of and Convention on the Rights of the Child, which use the term 'child' even for unborn children and call for special services for both the mother and child.
I believe that it is only right that in documents designed to ensure the safety of motherhood, there should be references not only to these instruments but to other pro-life instruments. It should be about welfare, economic, social and psychological support and education on respect for life. Conversely, where this is limited and where the emphasis is placed only on the use of contraception, including abortion, we will not achieve the desired results.
There are countries in Europe, such as France and the UK, where there is no doubt that contraception is much more widespread than in other countries, and yet where according to official reports the number of abortions is steadily rising. I would just like to ask my fellow Members to give a moment's consideration to these points.
(NL) Mr President, Commissioner, President-in-Office, I should like to thank the Commissioner most warmly for her very strong statement. It is true that maternal mortality illustrates the most distressing inequality between women in the north and south. It is clear that a number of our fellow Members in this Hemicycle still do not get it. Mr Casini, every year, 50 million women have unwanted pregnancies because they lack access to contraceptives; 42 million of these women have an unsafe abortion, 80 000 of whom die. These are the hard facts. The vast majority of these women live in sub-Saharan Africa; thus the West has absolutely no reason to lecture these women.
This is a disgrace, as maternal mortality is entirely preventable if women are just given access to health care and sexual and reproductive health. According to the World Health Organization, the cost of providing basic health care is EUR 34 per person per year. This is achievable - if, on top of the pledges of the developing countries themselves, the European Union were to spend 15% of development aid on health care, including sexual and reproductive health. That is just where the shoe pinches, however. There has been a continuing decrease in Member States' investment in health care over recent years. The budgets for family planning have almost halved since 1994. Even in the European Development Fund scarcely 4% is spent on health care, compared to 30% on infrastructure and budget support. It is clearly time, therefore, that the Council's words and the Commission's promises were turned into clear projects, for example to link budget support to clear results with regard to Millennium Development Goal 5 and to saving women's lives in Africa.
(NL) Mr President, I shall be frank: I find it hard to give a coherent speech here after hearing what was said by the gentlemen on that side of the House. This is something that particularly tugs at my heartstrings, including as a woman, as it also concerns me and the other women in this Chamber. After all, what we are talking about is not a medical problem, nor a financial one (although I am grateful for assurances concerning increased funding); it is a social problem. It is a problem concerning society's attitude towards women; a society that still regards women throughout the world as second-class citizens.
To be frank, I find it incredible that these two Members can say what they said, knowing that this costs the lives of half a million women each year. It beggars belief. There is not one woman who wants an abortion - not one! If faced with no other choice, however, she must at least be able to have it done safely and legally. This is a woman's right. Incidentally, I am delighted that this has the support of the Council of Europe. If we fail to recognise this right we are all just weeping crocodile tears here. I would therefore appeal to everyone in this House to vote in favour of the amendments condemning the United States' 'global gag rule' and also the Vatican's ban on condoms - I shall just come out and say it - as these two things are directly responsible for millions of deaths and must, I believe, be condemned by this House.
Mr President, our policies on maternal health in the developing world are failing. We know that from today's debate because no progress has been made in reducing the horror of women who die during and at birth. In Ireland, if a woman dies in childbirth there is an outcry and a full medical investigation, because the situation is rare. I am grateful that is the case but it is still shocking. That one in sixteen die in childbirth in the developing world is a frightening statistic and, while we debate here in our comfort zones, there are pregnant women in Africa in villages who know that their lives are at risk and that they may not live to see their child born or indeed to nurture their other children.
Maternal health is part of overall health, and that includes access to food, and the issue of food security is an important one. But can I address another issue which has not been raised here yet? I thank the Commissioner for her comments on the need to train health-care workers. A huge number need to be trained but - let us be honest - the developed world is stealing trained workers from Africa to look after us here, both in the US and in the EU, and we need to be honest about this. We can afford to pay them and they want to come and work, but we are robbing those countries of their own people who have training. I would like you to perhaps address that in your closing remarks.
There is pain, suffering and death involved in this issue we are debating here. I have mentioned the children who are left behind. In India, just before Christmas, as part of the India delegation, we witnessed a very useful project being funded by the EU, where women of the villages - because there are no trained doctors and nurses - are given some training to help with infant mortality. There has been great success in that very small-scale programme because it is working from the ground up. Perhaps we need to mirror that type of programme to address maternal deaths, while we know that we do need all of these very trained and skilled workers.
Mr President, I am pleased that this Parliament is holding a debate on MDG 5 because, as I speak, at this very moment a woman is losing a life to give a life somewhere in the world. Shocking as this is, the progress on this MDG has been negligible, as we have heard, and it is the only MDG with no improvement - and in some regions it has worsened.
Some would argue that this issue has had such little attention because it affects women, and because 99% of the deaths occur in the developing countries. This is one of the biggest social inequality issues in the world and I believe that the EU - whilst I recognise the Commissioner's personal commitment - has been very slow in addressing it.
So I would like to ask the Commission and the Council what they are going to do to ensure there is increased funding to ensure that this budget line is not diminished. When you are looking at heading 4, where short-term crises and natural disasters tend to take precedence, we need to ensure that it is prioritised not only internally within the Union but also internationally. I would ask the Commission and the Member States to look at delivery of these programmes with renewed scrutiny to ensure that the eight programmes are not beset by poor quality of service, corruption and lack of accountability, which is why the programme has not progressed in some countries. Well-thought-out programmes are what is needed.
As Ms McGuinness pointed out, we saw in India a project, with very little funding, for providing mobile phones and as little as two days' training for a link person who could recognise the danger signs in pregnancy and post-pregnancy, and this, combined with education, very basic-level personal hygiene and just the need to boil water, meant the difference between living or dying. So, in this year the UN has called the Year of Action for MDGs, we cannot be complacent for much longer and we must make sure that we take away the tragic divide between the rich and the poor world.
(PT) Mr President, Commissioner, I enjoyed listening to you. Your diagnosis was correct and you put forward concrete measures. We need action plans, financial aid and assessment of the results. So more action and less speechifying! We also need to make up for lost time, as thousands and thousands of women die in developing countries every year because of lack of information and lack of access to sexual and reproductive health. The statistics are not merely numbers, they are family tragedies, they are children who are left orphans, they are people who die who could have been saved. Does thinking about this, knowing that this is happening in the world, not keep us awake at night?
Sexual and reproductive health must be a priority. It is regrettable that some seek to bring sexual and reproductive health down to just abortion. However, it is important that abortion is legal and safe, as well as exceptional, as this is the only way to combat illegal abortion. All women on all continents have a right to access to sexual and reproductive health. Without the right to sexual and reproductive health, there is no gender equality. The Commission and the Council must take the appropriate measures.
(FR) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, the failure of the fifth MDG affects us all, in that it epitomises our failure to move forward with the emancipation of women all over the world. We agree that it should be made a major political objective because it also lies heavy on our consciences. However, we should also have the courage to say that thousands of women are also the victims of ignorance, neglect and misinformation. Neglect because the majority of the 500 000 cases of maternal mortality could be avoided through prevention and basic healthcare. Distributing impregnated mosquito nets, for example, could prevent fatal cases of malaria for thousands of women. Ignorance, in that all too often, girls and women are still prevented from gaining a basic education, which would simply enable them to read and understand simple health and hygiene recommendations. Lastly, misinformation: a certain conservative idea of religion and tradition, which still keeps women in a state of intolerable dependence, marriage when very young, pregnancies in close succession, and taboos over female contraception. Consequently we are taking action; networks of parliamentary representatives for the developing population, from Europe and Africa, are working together within the UNFPA. We are speaking out in favour of health, reproduction and women's control over their fertility and, in addition to the necessary financial support for this, we have to change attitudes and the position of women. This is a key political goal for the development of all these countries.
(BG) I congratulate you on your opinion, Commissioner. There are many problems to which the problem of mothers' health belongs. On the one hand, this is the system of health care, on the other hand are the social systems, related to care for motherhood in general. The health, mental and physical condition of not only the mothers but the children as well depends on the manner in which these two systems are synchronized. In the third place, motherhood is indelibly related to the demographic problems of each country and it is generally known that this is a grave problem.
Part of the problems of mothers' health are related to financing. The countries should be called upon to set aside sufficient funds, while those that cannot receive aid so that the death rate among new mothers and children could be reduced and the necessary prophylactics could be applied, for every life is a gift, and provisions should be made for a maximum number of health services and social services for women.
The protection of motherhood also depends on the remuneration of the medical staff in maternity wards. This is a problem which exists in many countries, including in European Union countries, and one that has to be resolved.
(LT) The European Parliament has begun discussions on the Commission's incentive to attract highly qualified specialists from third countries to the EU labour market - the so-called Blue Card. The Member States are asked not to drain skilled workers from the sensitive sectors of developing countries - education and healthcare - although some Member States, including the UK, are not prepared to do this. Talk about giving with one hand and taking away with the other! If we drain specialists from the healthcare sector, short-staffed as it is, women's health, the health of all members of society in general, will be endangered and in an even worse state. I would like to suggest that we ensure that the legal acts we are adopting do not contradict each other and that our policies are consistent with our principles.
Mr President, I intervene in this debate first of all to thank the Council for its June action plan, but more particularly to welcome the very forthright statement by Commissioner Ferrero-Waldner.
It is shocking and scandalous that this Millennium Development Goal is failing and that we have made no progress since 2000 and no progress over the last 20 years. Millions of women have died and tens of millions of children have been orphaned needlessly.
We know what is causing the deaths and we know how to prevent the deaths. We have the resources, and indeed the knowledge to prevent them, and yet it is not happening. Why? Why are we failing? It seems to me that we are allowing the conscientious objectors to block progress on these issues. We have to push past the conscientious objectors - those who reduce this issue constantly to the issue of abortion and the provision of condoms. Why anyone should see a condom as some kind of evil instrument boggles the mind and boggles reason!
I would urge those who are in a position to make decisions, and to pursue decisions, to ignore the conscientious objectors and get on with it.
Mr President, just a little reflection on this issue that has political, psychological, physical and moral aspects and so is very complicated. When Mrs Kinnock says that this side does not like even the term 'service', I would object. There are so many 'services' but among them there is one which is very controversial: abortion. I think the side to my right wants to cover it with some very beautiful semantics, using terms like 'reproductive health'. I think you know the position of most of that side of the House, but there are so many other 'services' that you want to approve, use and support as much as is financially possible, and this will, I hope, diminish the ratio of deaths at those different moments that we discussed today. So this accusation is not very proper, although we know there are some moral problems related to just one 'service'.
Mr President, I think the fact that a woman a minute dies giving birth - one of the most natural things in the world, as the Commissioner described - is shocking and scandalous. Equally, the fact that we are failing to meet this Millennium Development Goal, and failing the most vulnerable women and children in our world, is also shaming.
I would like to ask both the French presidency and the Commission to report back to the House what is decided upon in New York at the end of this month, and that they will personally make it a priority over the next weeks to secure change, not just at Member State level, but at international level, to put this higher on the political agenda.
President-in-Office of the Council. - (FR) Mr President, ladies and gentlemen, I am not going to go over again what the Commissioner said with so much emotion, though I fully share her convictions regarding the scandal facing us. For this reason, the Council has developed an action programme. It is late in the day for it to be getting involved, it is true, but this programme is ambitious. I am not going to go over it again.
The Presidency, where it is concerned, will give priority to the promotion and defence of women's rights, to be very clear about this. Our programme includes, in particular, the preparation of guidelines for combating violence against women, which will be used as actions for the European Union in international settings and, at the end of this month, in high level meetings at the United Nations on Africa's development needs within the framework of the Millennium Development Goals. We also have the initiative on women and armed conflicts, aimed at taking better account of the specific situation of women in places where the European Union is implementing external security and defence policies, taking the initiative, as the Presidency, of a new resolution in the United Nations General Assembly with the Netherlands on violence against women. Since I have mentioned our national position, although I am here to represent the Council, I should say that all the Member States are welcome to be associated with this resolution within the United Nations framework. Finally, in December 2008 there will be a forum for non-governmental organisations on the situation of women.
As regards maternal health and everything you have said, I can only share the commitment and indignation of those who have spoken, particularly as regards the links with the HIV virus, and say that the EU is going to finance the Global Fund to fight AIDS to the tune of EUR 91 million in 2007, as the leading donor to this fund for that year.
As regards the comments made by Mrs Kinnock who, as a committed European, can surely not be confusing the Council Presidency with a nation state - or else she is not who I think she is - I would like to say that as regards the European Union's budgetary commitments, the amounts given by France are going to increase in 2008. To be precise, the amount allocated to health grew between 2006 and 2008, from EUR 820 million to EUR 930 million. I do not think this is the place for us to fight our usual battles.
On a more personal note, having heard your debate, I must say that the Presidency will be looking very carefully at the proposal made by Mrs Buitenweg, which she has submitted to me. For the Presidency, I would very much like the fight against poverty to go hand in hand with improving the situation of women and respect for women's rights, everywhere. I would very much like there to be intervention when women's health is systematically under threat, and I would like us to have the necessary resources, all the necessary resources, under legal and safe conditions, to bring this scandal to an end; consequently, we cannot refuse to provide any of these resources, regardless of our convictions.
We need to forge ahead if we are to bring to an end what is truly a scandal as regards the situation of women, particularly in the poorest countries. Consequently we need to reach agreement, I repeat, regardless of our convictions. For its part, the Presidency has decided to take action itself, particularly in Africa, using all the resources at its disposal.
Member of the Commission. - Mr President, we have heard some very important statements. This is an emotional question on which there are different points of views. I believe we should go back to the Programme of Action of the International Conference on Population and Development, held in Cairo, which clearly indicates respect for national legal frameworks. We in any case reject coercive abortion, forced sterilisation, infanticide and other human rights abuses, which are clearly not in line with that policy.
At the same time, it is also very important to understand that childbirth is not without its complications. As Mrs Buitenweg said, it is a luxury in our countries, but the luxury is not there in other countries. The principle of voluntary choice should therefore guide this programme of action, which seeks to provide universal access to a full range of safe and reliable family-planning methods - which, of course, is the priority - and to reproductive health services which are not against the law.
The aim should be to assist individuals and couples in making their own choices and achieving their reproductive goals, giving them the full opportunity to exercise the right to have children by their own choice. That is what we have to achieve.
In no case will abortion be promoted as a method of family planning. Governments are committed to dealing with the health impact of unsafe abortions as a public health concern - because they happen and we have heard how many are women are dying from them - and to reducing the recourse to abortion through improved family planning services. When abortion is not against the law, it should be safe and part of a comprehensive reproductive health service. That is most important.
On the other hand, it is true that health-care systems should be better, as they are weak, and we are now looking at strengthening those systems by training more health-care personnel and through a system of health insurance, which is an initiative of the French presidency.
It is true that much money has gone, for instance, into combating HIV/AIDS in recent years, but unfortunately ever more women are becoming HIV/AIDS-infected in Africa: one out of four girls aged between 16 and 24 are now HIV positive. That is awful. The Commission is aware of this, and is encouraging initiatives through the Global Fund to be more geared to women and to be more gender sensitive.
Finally, on the question of migration, this could go in the wrong direction. This so-called 'brain drain' is one of the issues that will have to be tackled when addressing migration as a whole. It has both positive and negative sides and we have to find the right balance.
I have received six motions for resolutions, tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
The EU has committed to achieving the Millennium Development Goals, such as reducing the maternal mortality rate by 75% by 2015.
Although, on the whole, the EU countries are on the right path, slow progress is recorded in the field of maternal health. The European Commission's initiatives to allocate funds for the health systems reform in order to improve the quality of prenatal and postnatal services, as well as of the access to such services, the support of research in the field of reproductive medicine and the training of medical personnel were opportune for achieving goal No. 5.
The Charter on enhancing the performance of health systems, adopted in Tallinn, in June 2008, is also important progress. Nevertheless, there are developed countries, such as France, Great Britain or the Netherlands, with a very low mortality rate, for which the 75% reduction by 2015 seems difficult, since evolution is slower than in the countries with a higher maternal mortality rate. Also, there are still disparities as regards the progress made in the EU states and even in the regions of various countries.
Therefore, in order to manage to achieve the goal set for 2015, the rapid modernisation of the European health systems is necessary, with a special emphasis on research for improving prenatal and postnatal services, as well as more efficient sanitary education and family planning.
in writing. - (RO) The European Union is a firm supporter of the Millennium Development Goals adopted by the United Nations and which established the targets to be achieved by 2015 as regards peace, security, development, governance and human rights.
Out of the 8 goals, special attention should be given to the improvement of maternal health, since over half a million women, mostly from Africa and Asia, die during pregnancy or childbirth.
The main cause leading to the increase in mortality rate at world level is the absence of qualified personnel to provide maternal assistance both during pregnancy and delivery. This situation must be remedied by investing important funds in the underdeveloped countries, both in training specialized personnel and in medical equipment.
The targets for Romania, as regards the improvement of maternal health, are the reduction of mortality rate to 10 maternal deaths/100,000 births by 2015 and ensuring universal access to health services.
At present, Romania has negative natural growth, with a mortality rate of 12%. By social assistance and information programmes, mother and child services, as well as additional financial support from the EU, the birth rate needs to resume its ascending trend and Romania to remain in the European Union's demographic strategy.